Citation Nr: 1455379	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints. 

2.  Entitlement to service connection for a bilateral foot disability, to include fallen arches and plantar fasciitis.

3.  Entitlement to service connection for a back disability manifested by sciatica, to include as secondary to a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

This case was previously before the Board in October 2011 when it was remanded.  It has now returned to the Board for additional appellate action.

The issues of entitlement to service connection for a bilateral foot disability and a back disability manifested by sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have chronic shin splints.  


CONCLUSION OF LAW

Bilateral shin splints were not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral shin splints as they were incurred during active duty service.  She testified in July 2011 that she began to experience shin pain in late 1999 and attributed the pain to marching, running, and carrying heavy equipment during military service.  The Veteran also testified that she was issued boots that were too small which resulted in foot and shin problems during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service records are negative for evidence of complaints or treatment related to the Veteran's shins or legs.  She was seen in August 1999 with complaints of blisters on her bilateral heels and underwent an excision of an ingrown toe nail in March 2000.  These records provide some documentation of foot injuries, but do not pertain to the Veteran's shins or legs.  Although there is a lack of objective evidence of shin splints in the service records, the Veteran testified in July 2011 that she began to experience shin pain in late 1999 and was diagnosed with shin splints by a physician during her out processing from active service.  Unfortunately, the Veteran's separation examination is not available for inclusion in the claims file.  In any event, although the record contains some lay evidence of shin splints during service, such evidence is not sufficient to establish the presence of current disabilities.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The Veteran is competent to report that she experienced shin pain during service and that she was told by a medical professional she had shin splints, but such evidence, pertaining to a period seven years before she filed her claim for service connection in July 2007, does not establish a current disability. 

Turning to the post-service evidence, the Board finds that the weight of the competent evidence is against the finding of a chronic shin splint disability.  During the January 2012 VA examination, the Veteran reported currently experiencing shin pain approximately once a month and "off and on" since service.  Physical examination and X-rays of the lower legs ware normal and the Veteran denied receiving any medical treatment for shin splints during or after service.  The examiner concluded that there was insufficient evidence to warrant a diagnosis of a chronic pathological disorder of the shins.  Furthermore, while the record also contains statements from two of the Veteran's private health care providers dated in August 2010 and August 2011 describing her current foot and back ailments, neither provider identified shin splints as one of the Veteran's current disabilities.  In short, there is simply no objective medical evidence of a current bilateral shin splint disability. 

As noted above, the Veteran has reported experiencing occasional pain in her bilateral shins and provided testimony regarding these symptoms during the July 2011 hearing before the Board.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of shin pain; however, her lay statements are outweighed by the objective medical evidence of record.  The Veteran's private health care providers have not diagnosed or indicated any evidence of a shin condition and the January 2012 VA examiner specifically found that there was no evidence of shin splints or any other lower leg disability.  

Thus, the weight of the evidence is against a finding of a current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for bilateral shin splints and the claim must be denied.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the August 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including available service treatment records and private medical records.  The Veteran has not reported undergoing treatment at any VA facilities.  In its October 2011 remand, the Board noted that the Veteran's separation examination and accompanying report of medical history were not included in the claims file.  The Veteran testified in July 2011 that she was diagnosed with shin splints by a physician while separating from active service, and the Board ordered that efforts should be made to obtain the Veteran's separation examination.  In response, the AOJ contacted the National Personnel Records Center (NPRC), the VA Records Management Center (RMC), and the Defense Personnel Records Information Retrieval System (DPRIS).  The records and responses received from these facilities establishes that the Veteran's medical separation documents are not available for procurement.  An October 2012 memorandum from the AOJ outlines the steps taken to obtain the separation documents and the responses from the NPRC, RMC, and DPRIS.  The Veteran was informed of the unavailability of her separation records in a January 2012 letter and by telephone in October 2012.  She responded by requesting that VA undertake no further attempts to obtain the service documents and adjudicate her claim based on the current record.

The Board's October 2011 remand also ordered that the Veteran should be contacted and asked to provide medical release forms to allow VA to obtain treatment records from several private facilities on her behalf, including Mountain Crest Foot and Ankle and Vitality Health Center.  The AOJ issued a December 2011 letter to the Veteran complying with the Board's remand, and in response, the Veteran submitted some records from Mountain Crest Foot and Ankle in January 2012.  She did not return any medical release forms to allow VA to obtain additional records on her behalf, and in a February 2012 statement, reported that she had provided all available private records in lieu of the requested release forms.  The Board therefore finds that VA has complied with VA's duty to assist the Veteran in developing evidence to substantiate her claim.  According to the Veteran, the record contains copies of all available records of treatment pertaining to the claimed shin splints.  

Additionally, the Veteran was provided a proper VA examination in January 2012 in response to the Board's October 2011 remand.  Based on the results of a physical examination and claims file review, the VA examiner concluded that there was insufficient evidence to a establish a chronic bilateral shin disorder.  The claim was then readjudicated in an October 2012 supplemental statement of the case (SSOC). Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.

ORDER

Entitlement to service connection for bilateral shin splints is denied.


REMAND

Additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  The Veteran's feet were examined by VA in January 2012 and the examining physician opined that the diagnosed right pes planus was a congenital condition.  Although the Veteran's feet were characterized as normal during the April 1999 enlistment examination, the January 2012 VA examiner noted that the right arch (with a 50 percent loss of height) could easily have been mistaken for normal at enlistment.

Congenital or developmental defects are not diseases or injuries capable of service connection under VA regulation and are by definition considered to have pre-existed service.  While veterans are typically presumed to be in sound condition when enrolled for service (except for any defects noted at the time of enlistment), the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c.)  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by a superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

In this case, the VA examiner characterized the Veteran's right foot pes planus as congenital and noted that her complaints during service were not consistent with injuries that would cause flat feet.  However, the record does not contain a medical opinion addressing whether the Veteran's reported foot injuries during service (due to marching, running, and the issuance of boots that were too small), aggravated the congenital right flat foot condition.  The regulatory criteria governing congenital defects and service connection are technical and specific, and the duty to assist requires that VA obtain a medical opinion addressing this aspect of the claim.  The examiner should also provide an opinion addressing the etiology of the claimed plantar fasciitis and whether it is due to injuries during service.  

Additionally, the claim for entitlement to service connection for a back disability manifested by sciatica must be remanded as it is inextricably intertwined with the claim for service connection for a bilateral foot disability.  The Veteran has consistently contended that the back condition was incurred secondary to foot problems.  Thus, the claim for service connection for a back disability must be remanded to allow for the further development and readjudication of the claim for service connection for a foot disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2012 VA examination.  If the same examiner is not available, provide the claims file to another examiner with the appropriate expertise to render the requested opinions in this case.  

After a full review of the claims file, including the service treatment records and the January 2012 VA examination report, the examiner should:

a)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's pre-existing and congenital right foot pes planus was aggravated during active duty service due to a superimposed injury (such as running, marching, and the wearing of boots that were too small); and,

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's plantar fasciitis is etiologically related to any incident of active duty service.  

Service treatment records document complaints of blisters in August 1999 and an ingrown toenail in March 2000.  The Veteran reports that she experienced pain, blisters, and swelling of the feet during active duty service due to marching, running, and wearing boots that were too small.  The examiner should accept the Veteran's statements regarding her in-service symptoms as true.

c)  If the examiner determines that the Veteran's right foot pes planus was aggravated during service or that plantar fasciitis is etiologically related to service,  an opinion must be rendered addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the pes planus and/or plantar fasciitis caused or aggravated the Veteran's back condition and sciatica.

The examiner must address the aggravation aspect of the claim for secondary service connection.  The Veteran contends that her foot conditions have altered her gait resulting in a back disability and sciatica.

A complete rationale must be provided for all expressed opinions to include reference to specific evidence in the claims file. 

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


